Hill, J.
1. Sections 504, 506, 507, '50S, 510, 512, 513, 696, and 412 of the Civil Code of 1910 are existing general laws of this State prescribing the rate of taxation which the taxing authorities of counties are allowed to levy and. collect for county purposes.
2. The act approved August 10, 1922 (Acts 1922, p. 63), which provides that “It shall be unlawful for the taxing authorities of the counties of this State, having a population of not less than 20,301 and not more than 20,306 according to the census of 1920, to levy and collect any ad valorem tax in excess of 10 mills in the aggregate for county purposes shall be prohibited, except to pay post [past] and bonded indebtedness and the interest thereon, and to build courthouses or jails,” is in conflict with art. 1, sec. 4, par. 1, of the constitution of this State (Civil Code of 1910, § 6391), which provides : “ Laws of *a general nature shall have uniform operation throughout the State, and no special law shall be enacted in any case for which provision has been made by an existing. general law,” and is therefore unconstitutional. Futrell v. George, 135 Ga. 265, 268 (69 S. E. 182); Worth County v. Crisp County, 139 Ga. 117 (2b) (76 S. E. 747).
3. There was no evidence produced before the court showing that the taxes levied are exorbitant as alleged, nor did the levy complained o£ exceed the rate fixed by law as it stood independently of the act of 1922, referred to above, and that act, being unconstitutional, did not affect or change the general law; and consequently the court did not err in refusing an interlocutory injunction.

■Judgment affirmed.


All the Justices concur.